Citation Nr: 0528551	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-07 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his caretaker


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1954 to January 1957.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
denied service connection for PTSD.  In June 2005, the 
veteran testified before the undersigned at a travel board 
hearing held at the St. Petersburg RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has a VA diagnosis of PTSD (February 1999 VA 
examination), and has been treated for PTSD since 1996.  He 
reports two inservice stressor events: (1) witnessing the 
drowning of fellow servicemen and recovery of bodies in an 
accident during maneuvers at Camp Delmar, California; and (2) 
being demoted after refusing a homosexual advance from his 
sergeant.  The reported inservice stressor events have not 
been verified.  

Initially, the Board notes that the reported incident 
involving the veteran's rejection of a homosexual advance was 
claimed to be a personal assault and information he provided 
to date in this regard is not of the type that would allow 
for verification by any military record.  The stressful 
incident involving the accidental drowning of fellow 
servicemen, however, is precisely the type of incident that 
can be verified by historical records.

The veteran contends that he has PTSD due to an inservice 
incident involving the accidental sinking of an amphibious 
vehicle during training maneuvers with the USMC at Camp 
Delmar near Camp Pendleton.  In March 1998, the veteran 
indicated the accident took place during the filming of "To 
Hell and Back."  The Board takes judicial notice of the fact 
that this movie was released in 1955.  In his April 1998 
statement, the veteran reported that the incident took place 
in 1955, when he was assigned to the 1st Marine Division, 3rd 
Amphibian Tractor (AMTRAC) Battalion, Able Company, at Camp 
Delmar, in the town of Oceanside near San Clemente Valley, 
California.  

The veteran was assigned to the above A Company between April 
1954 and December 1955, with military occupational 
specialties of driver for much of this time period.  

In a May 1998 statement, the veteran reported that the 
incident occurred in the Spring of 1955 and that they left 
San Clemente Beach moving to Camp Pendleton on board a 
landing vehicle transport (LVT).  He stated that an 
amphibious tractor or AMTRACT flipped over in the high surf 
and sank, taking down a Lieutenant Colonel or Major by the 
name of Orum (or Orrum, or Orme) and six members of his crew.  
One other deceased soldier was identified as PFC Coffin.  
(Subsequent statements and a March 2003 report of contact 
from the veteran identify the names of others from his unit 
who died in the incident.  These include C.W.H. from Texas, 
J.C. from Michigan, Sgt. R., Sgt. B., and servicemen 
identified as D. from Louisiana, S., H., and Z.)  

In a January 2001 statement, a former marine who had served 
with the veteran submitted a statement supporting the 
veteran's account of a 1954 or 1955 incident involving a 
AMTRACT sinking and drowning six marines, including a major.  

Attempts have been made to obtain information that might 
verify this incident.  In April 2000, the director of the 
Center for Unit Records Research (CURR) indicated that the 
RO's request for information was forwarded to the USMC 
Historical Center.  In an April 2000 response from an 
Archives Specialist at the USMC Historical Center, it was 
noted that prior to 1965, Marine Corps units were not 
required to submit command chronologies, and as a result, 
they had nothing in their file for the requested battalion 
(3d Amphibious Tractor Battalion) or time period (January 
1954 to January 1957).  In February 2004, the RO submitted 
another request for information to the USMC Historical 
Center.  The RO requested records from the veteran's unit 
relating to an accident in 1954 or 1955 and possibly 
involving a Major "Ovum", a J.C., and a C.W.H.  This 
request was referred to the National Archives and Records 
Administration.  An April 2004 reply from the National 
Archives indicated that they did not have daily logs of 
activities of these units that could assist in documenting 
the reported event.  It was noted that a search of records of 
higher level correspondence files found no reference to this 
event or to those named casualties.  

During his June 2005 hearing, the veteran reported additional 
information regarding the incident involving the AMTRACT 
sinking.  He testified that it was his belief that the 
incident occurred in the fall of 1955.

The Board finds that attempts to verify the veteran's 
reported stressor have been incomplete, and at times 
inaccurate.  Further attempts should be made to verify the 
reported incident specifically employing the names of 
servicemen the veteran reported as having died in the 
incident.  Specifically noted in this regard is an officer by 
the name of Orum (Orrum or Orme), who was improperly 
identified in the February 2004 RO records request as 
"Ovum".  Also, the request only listed a few of the names 
provided by the veteran, so any new search should be expanded 
to include the additional names. 

Accordingly, this matter is remanded for the following:

1.  The RO should make an attempt to 
verify the veteran's claimed stressor 
event involving the accidental drowning 
of servicemen when an amphibious vehicle 
sank during maneuvers while the veteran 
was stationed at Camp Delmar, California 
with the 1st Marine Division, 3rd 
Amphibian Tractor Battalion, Company A, 
which reportedly occurred some time in 
1955.  The request for records verifying 
this incident should be sent to both the 
Commandant of the Marine Corps, 
(Headquarters United States Marine Corps, 
MMSB10, 2008 Elliot Road, Suite 201, 
Quantico, VA  22134-5030), and the Marine 
Corps Historical Center, (Building 58, 
Washington Navy Yard, Washington, D.C. 
20375-9580).  The names of those 
reportedly killed in the incident should 
also be searched.  These include an 
officer by the name of Orum (Orrum or 
Orme), and servicemen identified as J.C. 
of Michigan, C.W.H. of Texas, Sgt. R., 
Sgt. B., D. from Louisiana, S., H., Z., 
and C.  See March 2003 document from 
representative and veteran's statements 
for full names.  

If the retrieval specialist at either 
location is unable to provide such 
information, he or she should be asked to 
identify the agency or department that 
may provide such information and the RO 
should conduct follow-up inquiries 
accordingly.  The Commandant of the 
Marine Corps and The Marine Corps 
Historical Center should both be 
requested to certify the veteran's 
traumatic experience reported above.  

2.  If, and only if, an inservice 
stressor event is verified, then the 
veteran should then be scheduled for a VA 
psychiatric examination to determine 
whether it is as likely as not that he 
has PTSD (under DSM-IV criteria) related 
to the verified event(s) in service.  The 
claims folder must be reviewed by the 
examiner.  The examiner should provide a 
complete rationale for any opinion given 
and should reconcile the opinion with the 
other medical evidence of record.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review this matter.  The RO 
must consider all applicable laws and 
regulations.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


